Ross, J. (concurring).
I concur with the majority that the defendant’s motion to controvert the search warrant executed on premises 116-66 231st Street, Queens County, should be granted. However, my reason for granting that motion is solely based upon the fact that the information provided by the alleged informant was unreliable (see, Aquilar v Texas, 378 US 108 [1964]; Spinelli v United States, 393 US 410 [1969]; Illinois v Gates, 462 US 213 [1983], reh denied 463 US 1237 [1983]).
Furthermore, after reviewing the record in the instant case, I find it would be inappropriate to apply the doctrine of collateral estoppel to the determination of the instant criminal case. In People v Berkowitz (50 NY2d 333, 345 [1980]), the Court of Appeals held "Thus, the doctrines of collateral estoppel and res judicata are somewhat less needed in the criminal law”, and I agree that this is such a case.
Murphy, P. J., and Rosenberger, J., concur with Ellerin, J.; Ross and Asch, JJ., concur in an opinion by Ross, J.
Judgment, Supreme Court, New York County, rendered on June 19, 1986, unanimously reversed, on the law and the facts, and the matter remanded to the appropriate IAS Part, Supreme Court, New York County, for further proceedings not inconsistent with this court’s decision. (See, People v Crandall, 69 NY2d 459.)